STONE, J.
The sole question presented by this record .arises on a motion to quash the replevin bond. We think the bond given is not a good statutory bond under section. 2964 of the Revised Code, and that no execution could properly issue upon it under section 2966. . It fails to describe sufficiently the process under which the levy was made; and, consequently, any statutory execution issued on the endorsement of such bond forfeited, would be quashed on motion.—Lunsford v. Richardson, 5 Ala. 618; Moffitt v. Br. Bank, 7 Ala. 593; Br. Bank v. Darrington, 14 Ala. 192; Nicolson v. Burke, 15 Ala. 353; Shorter v. Mimms, 18 Ala. 655.
We hold, however, that the bond is a good common-law obligation, and that with proper averments, it will support .an action.—Sewall v. Franklin, 2 Por. 493; Meredith v. Richardson, 10 Ala. 828; Williamson v. Woolf, 37 Ala. 298; Mitchell v. Ingram, 38 Ala. 395; Wood v. Coman, at present term.
The bond is not void, and the Circuit Court did not err fin refusing to quash it.
*422No other question presented - need be considered; for the-, question raised on the evidence of the witness, Segars, is-rendered unimportant by the view we take of the case.
Affirmed.